Third District Court of Appeal
                              State of Florida

                         Opinion filed July 6, 2022.
      Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-1041
                       Lower Tribunal No. F17-21258A
                            ________________


                             Johnclif Pierre,
                                Petitioner,

                                    vs.

                          The State of Florida,
                               Respondent.



    A Case of Original Jurisdiction – Habeas Corpus.

    Johnclif Pierre, in proper person.

    Ashley Moody, Attorney General, for respondent.


Before EMAS, SCALES and BOKOR, JJ.

    PER CURIAM.

    Petition denied.